Name: Commission Regulation (EEC) No 587/91 of 11 March 1991 amending Regulation (EEC) No 4026/89 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy;  Europe;  international trade
 Date Published: nan

 12. 3 . 91 Official Journal of the European Communities No L 65/37 COMMISSION REGULATION (EEC) No 587/91 of 11 March 1991 amending Regulation (EEC) No 4026/89 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector Whereas, in addition , in view of experience gained, provi ­ sion should be made for the possibility of adding to the quantity for one quarter the quantity outstanding from the preceding quarter in respect of each product ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 ( 1 ) and 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade (STM) ('), as last amended by Regulation ( EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 4026/89 (3), as last amended by Regulation (EEC) No 3690/90 (4), sets the indicative ceilings referred to in Article 83 of the Act of Accession ; Whereas applications for STM licences lodged in the week 11 to 15 February 1991 for fresh or chilled meat relate to quantities exceeding the fraction of the indicative ceiling applicable for the first quarter of 1991 ; Whereas the Commission accordingly adopted, by an emergency procedure, appropriate interim protective measures by Regulation (EEC) No 416/91 (5) ; whereas those measures entail in particular the suspension of the issue of STM licences ; whereas those measures were stipulated in Regulation (EEC) No 540/91 (6) ; whereas definitive measures should be taken for the first quarter ; whereas, in view of the situation of the market in Spain, the indicative ceiling for fresh or chilled meat should be raised by adjusting the quarterly breakdown of the latter ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4026/89 is hereby amended as follows : 1 . The words 'between the Community as constituted at 31 December 1985 and Spain' are added to the title of the Regulation . 2. The following is added to the first paragraph of Article 1 : ' If, in the course of one calendar year, the total quan ­ tity in respect of which applications have been lodged during one quarter is less than the ceiling laid down for that quarter, the quantity outstanding may be added to the ceiling for the following quarter.' 3 . The Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988 , p. 7 . (3) OJ No L 382, 30 . 12. 1989, p. 62. (4) OJ No L 357, 30 . 12. 1990, p. 27. (*) OJ No L 49, 22. 2. 1991 , p. 16 . ( «) OJ No L 59, 6 . 3 . 1991 , p. 17 . No L 65/38 Official Journal of the European Communities 12. 3 . 91 ANNEX Group CN code Description Indicative ceiling 1991 1 0102 90 Live animals of the bovine species other than pure-bred breeding animals and animals for bullfights (head) 1 20 000 head of which 1 st quarter : 42 000 2nd quarter : 24 000 3rd quarter : 24 000 4th quarter : 30 000 2 3 0201 10 0201 20 0201 30  Meat of animals of the bovine species, fresh or chilled, bone in  Meat of animals of the bovine species, fresh or chilled, boneless (tonnes equivalent carcase weight) 24 000 tonnes of which 1 st quarter : 6 000 2nd quarter : 6 000 3rd quarter : 6 000 4th quarter : 6 000